As filed with the Securities and Exchange Commission on February 1, 2013 Registration No. 333-[ ] SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CorTS® Trust 2013-1 for [] Debentures (Issuing Entity with respect to the Securities) STRUCTURED PRODUCTS CORP. (Sponsor, Depositor and Trustor with respect to Securities) (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (Primary Standard Industry
